By the Court:
The 1154th section of the Code of Civil Procedure requires the plaintiff in execution, who has caused the defendant to be arrested in a civil action, to advance to the jailer moneys sufficient for the support of the defendant while in jail, for one week, and also to make a similar weekly advance for the same purpose during the imprisonment, and provides that in case of the failure of the plaintiff to do so, the defendant must be discharged from custody by the jailer. The failure upon the part of the plaintiff to comply with these requirements of the statute does not, per se, operate a discharge of the defendant. His interest, so far as he can be said to have one, is merely that he be furnished with proper support while detained in custody. If he be adequately maintained and supplied, it is no concern of his as to the state of the accounts between the jailer and the plaintiff in execution. If the plaintiff satisfy the claim of the jailer, or the latter be willing to trust to the former for *308reimbursement for supplies furnished the defendant, the purpose of the statute is satisfied.
It results from these views that the prisoner must be remanded, and it is so ordered.